                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        FLEXIBLE FUNDING, LTD.,
                                   7                                                       Case No. 18-cv-03720-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER DENYING WITHOUT
                                   9                                                       PREJUDICE APPLICATION FOR
                                        JEREMY HARE, et al.,                               DEFAULT JUDGMENT
                                  10
                                                        Defendants.                        Re: Dkt. No. 19
                                  11

                                  12           The Clerk has entered Defendants’ default, and Plaintiff Flexible Funding, Ltd. has filed an
Northern District of California
 United States District Court




                                  13   application for default judgment by the Court. See dkt. 19. Plaintiff’s application does not include

                                  14   any legal argument or a noticed hearing date. Requests for default judgment in this Court are

                                  15   typically decided on noticed motions that address the applicable legal standards for entry of

                                  16   default judgment and for the substantive claims at issue, how the pleadings and evidence satisfy

                                  17   those standards, and whether the Court has jurisdiction over the claims and the defendants.

                                  18   Plaintiff’s application is DENIED without prejudice to filing a noticed motion no later than

                                  19   November 6, 2018.

                                  20           Any such motion may incorporate by reference evidence already filed rather than refiling

                                  21   the same evidence a second time, but must explain how the evidence shows that Plaintiff is

                                  22   entitled to the relief requested.

                                  23           The case management conference set for October 26, 2018 is CONTINUED to November

                                  24   9, 2018 at 2:00 PM, and will be further continued to coincide with the motion hearing if Plaintiff

                                  25   files a motion before that date.

                                  26           IT IS SO ORDERED.

                                  27   Dated: October 9, 2018                          ______________________________________
                                                                                       JOSEPH C. SPERO
                                  28                                                   Chief Magistrate Judge
